DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed August 18, 2021.
Interview
3.	A telephone interview was conducted on August 17, 2021. Applicant proposed amendments to the independent claims by incorporating allowable subject matter of claim 9. It was agreed upon that the proposed amendments meet the allowance criteria indicated in the Office Action.
Allowable Subject Matter
4.	Claims 1-8, 10-23, and 25-30 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of methods and systems for providing and verifying a two-dimensional code, wherein the methods and systems include sharing and verifying images between a first and second user and additionally teaches using two-dimensional codes on mobile devices for payment, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-8, 10-23, and 25-30 of the present claimed invention. Specifically, prior art fails to teach the claimed computer-executed method, comprising receiving, by a computer from a terminal of a first user, a two-dimensional code generation request comprising service data, which comprises at least an identifier of the first user; obtaining 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file. PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
August 28, 2021